Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 1 of 50

AO 241 (Rev. 08/173

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

 

 

 

United States District Court District: Southern District of New York
Name (under which you were convicted): Docket or Case No.:
Hillary Best

 

 

Place of Confinement: New York City Police Department Sex Offender Unit | Prisoner No.:
100 Gentre Street, 14th Floor, New York, NY 10013 | sex Offender No. 2976

 

 

Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

Hillary Best v. New York City Police Department Sex Offender Unit

 

 

 

The Attorney General of the State of: New York

 

 

 

 

 

 

 

 

PETITION
1. (a) Name and location of court that entered the judgment of conviction you are challenging:
Queens County Criminal Court

(b) Criminal docket or case number (if you know): 2006QN038220 & 2006QN038221
2. (a} Date of the judgment of conviction (if you know): | September 21, 2007

(b) Date of sentencing: January 8, 2008
3. Length of sentence: Life as a Level 3 Sex Offender under Local Community Reporting Supervision
4. In this case, were you convicted on more than one count or of more than one crime? & Yes O Ne
§, Identify all crimes of which you were convicted and sentenced in this case: Forcible Touching (PL 130.52)

 

and Sexual Abuse in the Third Degree (PL 430.55).

 

 

 

 

 

 

 

 

pre anacnnmanmen einen ;

6. {a} What was your plea? (Check one) co ve i
d) Not guilty, which was changed to guilty under duress
O QQ) Guilty Oo (4) Insanity plea

Page 2 of 16
Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 2 of 50

C

e

AO 241 (Rev. 09/17)
(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? under duress, plead guilty to both

 

charges in both cases, which contained identical charges.

 

 

 

 

 

(c) Hf you went to trial, what kind of trial did you have? (Check one)
O Fury 9 Judge only
7, Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes No
8. Did you appeal from the judgment of conviction?
O Yes &) No .
9. If you did appeal, answer the following:

(a) Name of court:

 

(b) Docket or case number (if you know):

 

(c) Result:

 

{d)} Date of result Gf you know):

 

{e) Citation to the case (if you know):

 

(f) Grounds raised:

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? Yes No
If yes, answer the following:

(1) Name of court:

 

(2) Docket or case number (if you know}:

 

(3) Result:

 

 

Page 3 of 16
Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 3 of 50

l
‘

AO 241 (Rev. 09/17)

(4) Date of result (if you know):

 

(5) Citation to the case (if you know):

 

(6) Grounds raised: Court was a court of incompetent jurisdiction because the misdemeanor complaints

 

in both cases were subject matter juriscictionally defective.

 

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? Yes No
If yes, answer the following:

(1) Docket or case number (if you knew):

 

(2) Result:

 

 

(3) Date of result (if you know):

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Yes [ No

IL. If your answer to Question 10 was "Yes," give the following information:
(a) (1) Name of court: Queens County Criminal Court

 

(2) Docket or case number (if you know}: 2006QN038220 & 2006QN038221

 

 

 

(3) Date of filing Gf you know): December 22, 2016
(4) Nature of the proceeding: Motions to Vacate Judgments
(5) Grounds raised: Criminal Court lacked jurisdiction to enter judgment due to criminal proceeding

 

being founded upon unverified misdemeanor complaints and supporting depositions, in violation of

 

CPL 100.15(4), 100.20 and 100.40{1), and that CPL 100.30(1)(d) is unconstitutional, in that it allows

 

prosecution by affirmation by a non-attorney rather than by affidavit (sworn to under oath) as mandated

 

by the mode of proceedings prescribed by law.

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
tC] Yes No

(7) Result: Criminal Court misinterpreted the law and the facts and denied the motion to vacate judgment.

 

Page 4 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 4 of 50

Hl
1

AO 241 (Rev. 09/17}

(8) Date of result (if you know): May 2, 2016

 

(b) [f you filed any second petition, application, or motion, give the same information:

(1) Name of court: New York State Supreme Court Part 62

 

 

(2) Docket or case number (if you know): Index No. 100170/2016
(3) Date of filing (if you know): February 3, 2016
(4) Nature of the proceeding: CPLR Articie 78 Proceeding

 

(5) Grounds raised: New York City Police Department's Sex Offender Unit's restraint on my liberty

 

is illegal and unconstituional, due to jurisdictionaily defective criminal court poroceedings by which

 

it compells me to submit to it's authority and infringes upon my liberty in violation of procedural due

 

process of law.

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No

(7) Result: Denied and Dismissed CPLR Article 78 petition on authority of People v. Sullivan, 56 NY 2d 378 (1982).

 

(8) Date of result Gf you know): July 25, 2016

 

(c) H you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

{2} Docket or case number (if you know):

 

(3) Date of filing Gif you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 

Page Sof 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 5 of 50

AO 241 (Rev. 09/17)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
1 Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

or motion?
(1) First petition: KF Yes 1 No
(2) Second petition; O Yes & No
(3) Third petition: O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

| was suffering from a medical condition (hypertention) that depleted my ability to follow-up litigation.

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States, Aitach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must erdinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: i was prosecuted upon unverified accusatory instruments in violation of the 4th and 14th Amendments.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
The Criminal Procedural Law, pursuant to CPL 100.15(1) and 100.40(7), mandates that a criminal complaint be verified, which to

{5}; 216.10). Thus, CPL 100.30(1}(d) is unconstitutional by not requiring a jurat pursuant to Penal Law 210.00[7]}}, and renders both
my criminal proceedings jurisdictionally defective as a matter of law, because my accusatory instruments were not sworn to under

oath, and bear no jurat alfesting to thé same, thus no verification by whom and when they were subscribed (thé supporting deposition
under Docket No. 2006QN038220 is not even dated}, which cannot be waived (see Peopie v. Scott, 3 N¥2d 148 [1957]; People ex

rei. Livingston v. Wyatt, 186 NY 383 [1906]; Albrecht v. United States, 273 US 1 [1927]). Accordingly, restraining my liberty pursuant

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 

Page 6 of 16
Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 6 of 50

AO 241 (Rev. 09/17)
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why: | was paired with ineffective

 

assistance of counse! during the criminal proceeding and was not advised of appealable issues.

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Al Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: —§ CPL 440.10 Motions to Vacate Judgments (not to vacate Sentences court alleges).

 

 

Name and location of the court where the motion or petition was filed: Queens County Criminal Court
125-10 Queens Boulevard, Kew Gardens, New York 11415

 

 

Docket or case number (if you know}: Docket Nos. 2006QN038220 & 2006QN038221
May 2, 5016 donee .

 

Date of the court's decision:

Resuit (attach a copy of the court's opinion or order, if available}: Made erroneous findings of fact and

 

law, in essence ruling that an accusatory instrument in the form of an affirmation, not

 

an affidavit, is valid to maintain a criminal proceeding, which is absolutely ridiculous.

 

(3) Did you receive a hearing on your motion or petition? O Yes Al No
(4) Did you appeal from the denial of your motion or petition? Rl Yes O No
(5) If your answer to Question (d)(4) is “Yes," did you raise this issue in the appeal? &) Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed; Appellate Term of the Supreme Court,

 

Second Judicial Department, 141 Livingston Street, Brooklyn, New York 11201

 

Docket or case number (if you know): BY Motion for leave to appeal.

December 5, 2016

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available): Denied leave to appeal.

 

 

 

(7) If your answer to Question (d}(4) or Question (d}(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

Page 7 of 16
Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 7 of 50

f '

AO 241 (Rev. 09/17}

{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWO:

 

 

{a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Two:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes J No

(2) you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you knew):

 

Page 8 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 8 of 50

R ‘ : '

AO 241 (Rev. 09/17)

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes OM Noe
(4) Did you appeal from the denial of your motion or petition? Ci Yes J No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d){3) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.} that you
have used to exhaust your state remedies on Ground Two ;
GROUND THREE:

 

(a} Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 9 of 50

¢

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

1
f

 

 

 

 

{c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

(F Yes O No

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

Cl Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes O No
O Yes C1 No
O Yes O No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

Page 16 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 10 of 50

f 1
AO 24] (Rev, 09/17)

(7) If your answer to Question (d)(4) or Question (d}(5) is "No," explain why you did not raise this issue:

 

 

 

{e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.} that you

have used to exhaust your state remedies on Ground Three:

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

{b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

{c) Direct Appeal of Ground Four:
(1) Tf you appealed from the judgment of conviction, did you raise this issue? O Yes CO No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Page 11 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 11 of 50

i

AO 241 (Rev. 09/17)

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes No
{4) Did you appeal from the denial of your motion or petition? O Yes Cf) No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes O No
(6) If your answer fo Question (d)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court’s opinion or order, if available):

 

 

 

 

(7) Hyour answer to Question (d}(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.} that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

Page 12 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 12 of 50

I
?

AQ 241 (Rev. 0817)

13.

14.

15.

Please answer these additional questions about the petition you are filing:

{a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? &l Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for net

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has net been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Yes No
If "Yes," state the name and jocation of the court, the docket or case number, the type of proceeding, the issues

raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, ifavailable. United States District Court, Eastern District of New

York, 225 Cadman Plaza East, Brooklyn, New York 11201, Docket No. 07-CV-3841 (ERK),
42 U.S.C. 1983, September 14, 2007, Denied Relief ruling that judges are immune from suit.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes A No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised,

 

 

 

 

 

Page 13 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 13 of 50

i
! V

AO 241 (Rev. 09/17)

16.

17.

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing:

 

 

(b) At arraignment and plea:

 

 

({c) At taal:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

 

De you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? 1 Yes &® No

{a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

{b) Give the date the other sentence was imposed:

 

{c) Give the length of the other sentence:

 

{d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

future? 1 Yes © No

TIMELINESS OF PETITION: If your judgment of conviction becaine final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

Title 28 U.S.C. Sec. 2244(d) is unconstitutional, being in direct violation of the ist and
13th Amendments, and Article One, Section 9, clause 2 of the U.S. Constitution, which
demands that "The privilege of the writ of habeas corpus shall not be suspended, unless
when in cases of rebellion or invasion the public safety may require it.” The Constitution

 

 

 

can invalidate federal laws, but federal jaw can never invalidate the Constitution, which,

 

Page 14 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 14 of 50

AO 241 (Rey. 09/17)

in its original form unless amended by constitutional convention, is the supreme law of the
land. Surely 28 U.S.C. 2244(d) has Revolutionary Soldiers turning over in their graves, it

 

 

being established under the 1st Amendment that "Congress shall make no law * * * prohibiting

 

the * * * right of the people * * * to petition the Government for a redress of grievances.”

 

The buck stops here on the infringement of liberties, the petitioner herein wearing stainless

 

the Lambs Skin Apron of Innocence, having been falsely accused in the criminal proceedings

 

below, a victim of misadventure tested by fire now rising from the ashes. Indeed, while Title

 

28 U.S.C. 2244 can be said to be no violation of the Suspension Clause as applied to susces-
sive petitions, viewed as a modified res judicatca rule (see Felker v. Turpin, 518 U.S. 651
[1996], the same cannot be said of original habeas applications raising grounds never before

 

 

 

litigated on the merits, nor ripe for litigation i in a prior habeas petition. In short, to rule
that an illegal and unconstitutional restraint on personal liberty can be maintained becauase

 

 

a defendant or individuai so restrained fails to raise the illegality in a timely manner,

 

jurisdictionally defective (see People ex rel. Siegal v. Dros, 11 N.Y. 2d 167 [1962]), which
is a defect in the mode of the proceeding prescribed by law that can be raised at any time and
can never be waived (see People v. Nicometi, 12 N.Y. 2d 428 [1963]). Thus, this Court is

 

 

constrained by the dictates of the 14th Amendment to grant the habeas relief sought hereby.

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

3) A one-year period of limitation shail apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(8) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(Cc) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
ifthe right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(dD) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

Page 15 of 16
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 15 of 50

AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Declare 28 U.S.C. 2244(d) unconstitutional
as applied to the petitioner herein, and CPL 100 SOtt a) unconstitutional to the extent that it
permits prosecution by affirmation rather than by affidavit as prescribed by statute, rendering

petitioner's convictions upon affirmations a violation of the 4th, 13th, and 14th Amendments,
whereby respondent's. restraint upon petitioner's liberty pursuant to the provisions of Correction
Law Sec.168 must be enjoined, in addition to granting any and other relief to which petitioner

is entitled.
AT pa

Signature of Attorney (if any) Pro Se

Mailing Address: Post Office Box 751072
Forest Hills, New York 11375
Phone: (718) 807-4205

I declare (or certify, verify, or state) under penalty of perjury that the foregoing ts true and correct and that this Petition for

Writ of Habeas Corpus was placed in the Court's dropboxw.n April 21, 2020 (month, date, year).

Executed (signed)on April 21, 2020 (date),

 

 

 

a
fi —_
“ _ - ae thes
Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page 16 of 16
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 16 of 50

ATTACHMENTS
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 17 of 50

CRIMINAL COURT GF THE CITY OF NEW YORK
COUNTY OF QUEENS: PART AP-2

THE PEOPLE OF THE STATE OF NEW YORK

-against-

HILARY BEST,

Detendant.

SIRS:

.

TO VACATE JUDGEMENT

DOCKET NUMBER

_ 2006QN038220
oe “ ‘ 2

PLEASE TAKE NOTICE, that upon the annexed affidavit of HILARY BEST,
verified the 22nd day of December 2015, and upon all papers, pleadings and proceedings

heretofore had herein, the undersigned will move 2 motion part of this Court, to be held before

the Criminal Court of the City of New Vork, County of Queens, Iecated at 125-01 Queens
Boulevard, Kew Gardens, New York, on the 30th day of December, 2015, at 9:30 o’clock the

forencon of that day, or as soon thereafter as counsel may be heard, for an order vacating the

judgment herein, and declaring the same null and void, pursuant to CPL 440.10 (1a), upon the

grounds that the Court lacked jurisdiction pursuant to CPL §§100.15(1), 100.20 and 100.4001),

due to an undated and unverified supporting deposition.

Dated: December 22, 2015

TO;
District Aitorney
County of Queens
125-01 Queens Boulevard
Kew Gardens, NY 11415

Yours, etc.,
aa

#
‘ft

ff - | a So"

 

HILARY BEST, Defendant
Post Office Box 751072
Forest Hills, NY 11375
Phone: (718) 807-4205

SS
7 fo
ON eet
oe rea
co} om a
ae ast
Po

. eT
UW Sa

£
hs I. g
AZNS

Page oft?

 
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 18 of 50

CRIMINAL COURT, CITY OF NEW YORK
COUNTY OF BRONX: PART AP-2

 

4

 

 

 

THE PEOPLE OF THE STATE OF NEW YORK AFVIDAVIT IN SUPPORT
OF MOTION TO VACATE
-against- JUDGMENT
HILARY BEST, DOCKET NUMBER
2006QN038220
Defendant.
4
STATE OF NEW YORK)
:Ss.:
COUNTY OF QUEENS )

I, HILARY BEST, am the defendant named in the above-captioned action and hereby
affirm under penalty of perjury that the following is true and correct to the best of my personal
knowledge.

1. This affidavit is submitted in support of my motion for an order vacating the judgment
herein, and declaring the same null and void, pursuant to CPL 440.10 (1)(a), upon the grounds
that the Court lacked jurisdiction pursuant to CPL §§100.15(1), 100.20 and 100.40(1), due to an
undated and unverified supporting deposition.

2. By criminal complaint dated July 19, 2006, Defendant was arraigned in this Court
upon the offenses of Forcible Touching in violation of Penal Law §130.52, and Sexual Abuse in
the Third Degree, in violation of Penal Law §130.55.

3. The criminal complaint was signed by Detective James Monaco, who provided second
hand information in the complaint as allegedly related to him by the complainant, Solymar

Medina, and was not verified in accordance with CPLR §§3020 and 3021, or the Court of

Page 2 of 7
Case 1:2Q-cv-03218-UA Document 1 Filed 04/23/20 Page 19 of 50

Appeals ruling in People ex rel. Livingston v. Wyatt, 186 N.Y. 383 (1906), which requires that
criminal complaints be verified by jurat, ic., under oath (See Penal Law §210.00[7)).

4. Defendant did not waive the right to prosecution by information and the matter was
adjourned for the people to provide a supporting deposition.

5. Annexed hereto as Exhibit A is a copy of the criminal complaint and supporting
deposition upon which the judgment was entered in the instant case at bar. While the criminal
complaint is dated, the supporting deposition is not dated.

6. Pressured by concern tor an elderly relative from whom the Defendant did not want to
be separated, defendant reluctantly entered into a no jail time plea deal in satisfaction of the
criminal complaint.

LEGAL ARGUMENT

7. A plea of guilty waives all objections to a criminal proceeding except objections
affecting the jurisdiction of the Court (See Albrecht v. United States, 273 U.S. 1 [1927]; People
v, Scott, 3 N.Y.2d 148 [1957]).

8. The Criminal Procedure Law requires that all complaints be verified (See CPL
§100.15[1]).

9. The traditional and accepted method for verifying legal documents is set forth in the
Civil Practice Law and Rules under §§3020 and 3021 (See, also, Black's Law Dictionary under
"Verification"). In every instance it requires a statement made under oath.

10. The complaint in the instant case was verified pursuant to CPL §100.30(1)(d), which
permits verification by affirmation by a non-attorney in contravention of CPLR Rule 2106. In

effect, CPL §100.30(1}(d) permits prosecution by false affirmation, for which the subscriber, if

Page 3 of 7
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 20 of 30

prosecuted for making a false affirmation, would be able evade conviction by disavowing
authorship, or face only misdemeanor conviction instead of felony charges for swearing falsely
under oath (See Penal Law §§210.05 and 210,10).

11, As the Court of Appeals noted in People ex rel. Livingston v. Wyatt, supra, "(Aja
affiant is one who has made an affidavit, and an affidavit is a written statement sworn to before
some officer authorized by law to administer oaths" (citing Black Law Dictionary). The court
went on to hold that "(F)rom all the analogies of the law, both civil and criminal, the information
is intended to be made upon oath. While the statute does not expressly require it, we think it is
necessarily implied, for otherwise an unfounded accusation could be set on foot and an
investigation instituted upon unsupported assertion without any proof whatever." The concern
then, as it is today, is that a criminal complaint could be filed and prosecuted without any actual
verification of the subscriber, and without substantial penalty of punishment for making a false
allegation,

12. Accordingly, in absence of a jurat pursuant to Penal Law §210.00[7], there is no
prima facie evidence of the identity of the subscriber to a complaint, or of the date on which it
was signed, nor even that the subscriber was of lawful age to execute an affidavit (See CPL
$60.20). Thus, CPL §100.30(1)(d) is unconstitutional, for it arbitrarily and capriciously permits
a perverted deviation of traditionally established and fundamental legal practice by permitting
affirmation by a non-attorney, and providing no official verification of the identity of a
subscriber to a complaint, nor any verification of the date on which it is purported to have been
signed, nor verification even that the subscriber was of lawful age to execute an affidavit; and in

practice allows unscrupulous police or others to lie in a complaint and avoid prosecution for

Page 4 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 21 of 50

doing so. Indeed, under CPL §100.30(1)(d) a defendant could end up held in pretrial detention
upon a complaint or supporting deposition not signed by the complainant in contravention of
CPL 100.15][1], because CPL §100.30(1)(d) does not require verification in accordance with
Penal Law §210.00[7] and CPLR §3020.

13. The objectionable statate also flies in the face of the very word "deposition." A
deposition is a statement taken under oath. Likewise, the word "verification" means a declaration
under oath. CPL §100.30(1)(d) satisfies none of these established legal definitions and, therefore,
is unconstitutional on its face, as a violation of substantive due process of law, having been
adopted and put into effect arbitrarily and capriciously, in violation of the New York
Constitution under Article I, §6 and the 14th Amendment to the United States Constitution.
Indeed, the instant "supporting deposition" is not even dated. And although the prosecution may
claim that it was signed by the complainant, there is no prima facie evidence on the document
itself that establishes that fact, and as such was not sufficient for the Court to establish subject
matter jurisdiction over the criminal prosecution of the complaint. If the Court were Berger
King, the prosecution might be able to have it their way, but the Court is not a fast food
restaurant. The law was relaxed enough to permit verification by a desk sergeant or police officer
of higher rank in charge at a police station or police headquarters (See CPL $100.30[1][b]). No
more is needed nor required to alleviate any burden the prosecution might have in getting a
criminal complaint verified in accordance with established legal practice and procedural due
process of Jaw.

14. Having established hereby that the criminal complaint upon which the judgment of

conviction herein was entered was not verified in accordance with established legal practice and

Page 5 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 22 of 50

procedural due process of law, and that the supporting deposition is not even dated, much less
verified, said judgment is null and void as matter of law, in that without a verified criminal
complaint and verified supporting deposition, this Court lacked jurisdiction to enter judgment.
And it matters not that this Court may harbor a personal dislike of the defendant. The law is the
law and this Court is bond by the canons of judicial ethics to uphold and enforce the same, and Lo
declare unconstitutional any legislation that runs afoul of the legal principles established by the
Constitutions of this State and of the United States of American, with a penalty of removal from
bench for failing or refusing to do so (See Rules of the Chief Administrator of the Court
Governing Judicial Conduct, 22 NYCRR Part 100.3[B][1}).

15, Jurisdictional defects may be raised at anytime and can never be waived (Peopie v.
Nicometi, 12 N.Y.2d 428 [1963}).

Wherefore, the defense moves for an order vacating the judgment of conviction entered
herein, as null and void due to lack of subject matter jurisdiction over the criminal complaint,
and requests such other and further relief as the Court may deem just and proper.

Dated: Queens, New York

December 22, 2015 = ~. se

HILARY BEST, Defendant Pro Se

    

Verification:

Sworn to before me this Z 2—

day of wa eartdom, 2015
A fae oe

       
 

UCKER
ie Sate ot New York

 

  
 
  

    
 
 
 

2 ane
Notary/Public wotary a ree 4
~ Qualiied oh au 20 “ou WEL
Expl s,

 

My Comm. EM

Page 6 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 23 of 50

f

CRIMINAL COURT, CITY OF NEW YORE
COUNTY OF BRONX: PART AP-2

 

x

THE PEOPLE OF THE STATE OF NEW YORK

 

 

AFFIDAVIT OF SERVICE
-against-

HILARY BEST, DOCKET NUMBER

20060N038220
Defendant.
K
STATE OF NEW YORK)
:SS.:
COUNTY OF QUEENS }

1, HILARY BEST, being first duly sworn, hereby deposes and says:

1. That I am over 18 years old and presently reside within the City of New York,
County of Queens and State of New York.

2. That on December 22, 2015, I did serve upon the Queens County District
Attorney a true and correct copy of my Notice of Motion and Affidavit in Support, Dated
December 22, 2015, returnable December 30, 2015, by PERSONAL HAND DELIVERY to the
following address:

District Attomey

County of Queens

125-01 Queens Boulevard
Kew Gardens, NY 11415

Dated: Queens, New York
December 22, 2015 va mo

Hilary Best, Defendant Pro Se

     

 

     
 

 

Post Office Box 751072
Forest Hills, NY 11375

Sworn to before me this 5? 2- Phone (718) 807-4205

day of Déu.c4or Lew , 2015

“ TASMIN L. TUCKER
“ - wonf mnt ie f New York
fy he Cp rerere PNG LITY Fo. OiTU5t 00879 .
Notary Public My Quen Epes 33p- mo, 20

 

 

ie fe ¢ .
OVW Bk f ne
2 . Lg (27 “BA Del

 
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 24 of 50

EXHIBIT A
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 25 of 50

Renwood at ae so 7, Fo. 906839498
A CRIMINAL COURT OF THE CITY OF NEW YORE : :
PART ABAR, COUNTY OF QUEENS. fo

  
  

 

THE PEOPLE OF THE STATE OF NEW YORE pos STATE: “OF NEW YORK.

a acted
— - ls a

DETECTIVE TAMES MONACO OF DET BORO QUEENS ‘spare VEC SQUAD: “PAK REGH >
912613, BEING DULY SWORN, DEPOSES AND SAYS THAT ON OR ABOUT JULY 17

2006 BETWEEN 2:30PM AND 3:00PM, INSIDE OF 46-36 ¥RLLOWSTONE BOULEVARD,
COUNTY OF QUBIENS, STATE OF NEW VORK

 

 

, THE DEPENDANT COMMITTED THE OFFENSES ‘OF: , : “eS
"PL 130.52 (11/1/03) FORCIBLE TOUCHING — DNR: SAMPLE. “REQUIRED. “UPON:
. CONVICTION * ~

Pi. 220.55 SEXUAL ABUSE IN THE THIRD DEGREE - DNA “SAMPLE REQUIRED UPON

CONVICTION ‘
IN THAT THE DEPENDANT DID: INTENTIONAL AND: FOR. NO. LEGITIMATE. .
PURPOSE, FORCIBLY TOUCH THE, SERUAL OR. OTHER. INTIMATE PARTS OF ANOTHER
PERSON FOR THE PURBOSE OF DEGRADING OF ABUSING SUCH PERSON; OR FOR THE
. PURPOSE OF GRATIFYING THE ACTOR'S SEXUAL DESTRE; SUBTRCT ANOTHER PEREON
TO SHEAVAL CONTACT WITHOUT THE LATTER'S CONSENT”

THE SOURCE OF DEPONENT'S INFORMATTON AND THE akounbe” FOR’ “DEBONENT'S
BELEEP ARE AS FOLLOWS : ° : Tope

DEPONENT STATES THAT BR Ia INFORMED BY ‘puis COMPLATNANT, SOLVYMAR
MEDINA - THAT AT THE ABOVE DATE AND TIME, SHE RESPONMUED To THE ABOVE-
MENTIONED PLACE OF OCCURRENCE FOR A JOB INTERVIBW IN RESPONSE. TO. A,

CLASSIFIED AD THAT SHE HAD SHEN IN THE NEWSPAPER FOR A HOME OFFICE
ASSISTANT.

DEPONENT IS FURTHER INFORMED RY THE COMPLATNANT THAT WHER SHE ARRIVED, .
SHE WAS GREETED BY THE DEFENDANT. HILLERY BEST, . WHO ADENTIFIED | BIMNSEDE
AS *"ARY.

ee ee ee ee ea a ee eee ee er ee ie ie me

| DEPONENT TS FURTHER INFORMED BY THR COMBEATLNANT THAT ‘DEFENDANT: COPTER HER
" XDENTIFICATION, AND ASKED HER ‘TO DEMCNSTRATE HE. “COMPUTER SEIDLS oH
THE COMPUTER . : . ’

 

DEPONENT IS FURTHER INFORMED HY THE COMET AIAN ‘Sera AS’ SHE. WAS”

SITTING AT THE COMPUTER, DEFENDANT HUGGED. HEE LEGS, AND RUBBED HER
SHOULDERS, THIGHS, AND ArMe, : :

DEPONENT TS FURTHER INPORMED BY THE COMPLATNANT THAT DEFENDANT PUT HIS
HAND UP THE PACK OF HER SHIRT AND TRIED TC SLIDE HTS HAND OVER TO THE
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 26 of 50

A
i’ i

‘ — .:
. _ * pepe

balers pogeasags an
FRONT

DEPONEMT IS FURTHER INFORMED BY TES COMPLATNASTT THAT SHE -RBPHATEDLY . TOLD

THE DEFENDANT TO STOP AND REPEATEDLY TOLD HIM THAT SHY WAS “ONLY
INTERESTED IN A FOR. :

DEPONENT IS FURTHER INFORMED BY THE COMPLATNANT THAT DEFENDANT THEN

_ DROVE HER HOME AND THAT IN THE CAR ON THE-WAY.HOME, DEFENDANT RUBRED HER

LEGS AND HER THIGHS WHILE THR COMPLAINANT .REPRATEQLY TOLD-HIM Ta STOP.

_DEPONENT IS FURTHER INFORMED BY THER COMPLATNANT THAT DEwEMRANT HAD wo

PERMISSION OR AUTHORITY TO TOUCH HBR Hn SUCH K- MANNER OR iN ANY WAY.

_ FALSE STATEMENTS MADE. in rare ‘DOCUMENT ARE
.PUNISHABLE AS’A CLASS” A MISDEMEANOR’ PURSUANT
TO SECTION 2i0.45 OF THE PEMA RAW -

 

 

SWORN TO BEFORE. ME ON THE _
DAY OF

 

Dare SIGNATURE
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 27 of 50

t
1

 

IMIMAL COURT OF TAB cere on NEW woe
COUNTY OF QUEENS: BART: APL

 

THE PEOPLE OF THE STATE OF NEW YORE .
SEPPORTING —
oe DREOSETION
wil . ‘. . < # oy te
Hillery ; DKTA sencONeEEN
Best mt — ‘ 2OQSCINOSEZE
Hefentant(s}

 

  

1 SOLYMAB B SDENA, ‘DELOSE AND’ SAY. pear’ 7) HAVE READ TRE

ACCUBATORY INSTRUMENT FILED in TER AROVE-ENTITLED ACTION AND .
THAT THE FACTS TRERBIM STATED To BE ON INEORMATION FURNISHED BY
ME ARE TRUE UPON MY PERSONAL KNOWLEDGE.

 

#2 al. a STATEMENTS MADE. WERETN | SES
USHABLE AS A CLASS “AC MISDEMEANOE
ey OE 3 Es PENAL LAW.

    

 

DIRBCTIONS:

Read the aecusstesy frstrurent carefully and then sig and date the
suppocting deposifion and teh them as quickig as possible to the District
Atomey's Office of Queens County, 125-51 Queers Boulevard, Lew’ -
Gariens, WY 11415, personally o¢ by mall. tis mot necessary: Hint you sign
betort a Iedge, Police OMicer, Nolary Public or dniy witness, Bheforanatice
ont siguaiuve there snadey aunstitate a waked veriiication of dus instrument.

1
PO PEEL Sno oF tne rega-ghe-diycweg’ -

' ¥d Sugano
p9S9~9R2-B EL :xe 4

¥G SK23R0

zag ZpiOl Snnz GZ tap:
1:2Q-cv-03218-UA Document1 Filed 04/23/20... Page 28 of 50

‘eee te

 
 

poh

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS: PART AP-?

 

THE PEOPLE OF THE STATE OF NEW YORE

-against-

HILARY BEST.

Defendant,

- — DOCKET NUMBER 2006QN038220

  

 

 

. - MOTION TO VACATE JUDGMENT PURSUANT TO CPL §440.10

 

 

(Mr.) Hilary Best, Pro Se
Post Office Box 751072
Forest Hills, NY 11374
(718) 807-4205

 
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 29 of 50

CRIMTMIVAT, COT. RT Ne. THE CYPY OF NEW YORE TS
COUNTY OF QUEENS: PART AP-2 eu gm so

 

THE PEOPLE OF THE STATE OF NEW YORK

 

-against- TO VACATE IDDGEMENT
HILARY BEST, DOCKED T NUMBER
Derendant. 2006ON03 822 |

 

SIRS:

PLEASE TAKE NOTICE, that upon the annexed alicavit of ELLARY BEST,
vertiied the 22nd day of December 2015, and upon all papers, pleadings and proceedings
heretofore bad herein, the undersigned will move a motion part of this Court, io be held betore
the Criminal Court of the City of New York, County of Queens, located at 125-01 Queens

Boulevard, Kew Gardens, New York, on the 20th day of December, 2015, at 9:30 o'clock the
forenoon of that day, or as soon thereafter as counsel may be heard, for an order vacating the
judgment herein, and declaring the same null and void, pursuant to CPL 440.10 (ja), upon the
grounds that the Court lacked jurisdiction pursuant f¢ CPL §§100.15C1}, 100.20 and 100.400),
due te an undated and unverified supporting deposition.

Dated: December 22, 2015

Yours, efc.,

 

fool
Zo arene .
fILARY BEST, Defendant
Post Office Box 751072
Forest Hills, NY 1i374
Phone: (718) 607-4205

 

TO:
Dhistrict Attorney
County of Quesns
125-01 Oneens Boulevard
Kew Gardens, NY 11415

 

vad

Page 4 of

 
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 30 of 50

CRIMINAL, COURT, CITY OF NEW YORK
COUNTY OF BRONX: PART AP-2

 

 

 

 

x
THE PEOPLE OF THE STATE OF NEW YORE ASFIDAVIT IN SUPPORT
OF MOTION TO VACATE
-against- JUDGMENT
HILARY BEST, DOCKET NUMBER
2006QN038221
Defendant.
X
STATE OF NEW YORK)
: SS.:
COUNTY OF QUEENS )

I, HILARY BEST, am the defendant named in the above-captioned action and hereby
affirm under penalty of perjury that the following is true and correct to the best of my personal
knowledge.

1. This affidavit is submitted in support of my motion for an order vacating the judgment
herein, and declaring the same nul! and void, pursuant to CPL 440.10 (1)(a), upon the grounds
that the Court lacked jurisdiction pursuant to CPL $8100.15), 100.20 and 100.40(1), due to an
undated and nnverified supporting deposition.

2. By criminal complaint dated July 19, 2006, Defendant was arraigned in this Court
upon the offenses of Forcible Touching in violation of Penal Law §130.52, and Sexual Abuse in
the Third Degree, in violation of Penal Law §130.55.

3. The criminal complaint was signed by Detective James Monaco, who provided second
hand information in the complaint as allegedly related to him by the complainant, Christina

Valenzuela, and was not verified in accordance with CPLR. §§3020 and 3021, or the Court of

Page 2 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 31 of 50

'

Appeals ruling in People ex rel. Livingston v. Wyatt, 186 N.Y. 383 (1906), which requires that
criminal complaints be verified by jurat, i.e., under oath (See Penal Law §210,00[7]).

4. Defendant did not waive the right to prosecution by information and the matter was
adjourned for the pcople to provide a supporting deposition.

5. Annexed hereto as Exhibit A is a copy of the crimimal complaint and supporting
deposition upon which the judgment was entered in the instant case at bar.

6. Pressured by concern for an elderly relative from whom the Defendant did not want to

be separated, defendant reluctantly entered into a no jail time plea deal in satisfaction of the

criminal complaint.
LEGAL ARGUMENT

7. A plea of puilty waives all objections to a criminal proceeding except objections
affecting the jurisdiction of the Court (See Albrecht v. United States, 273 U.S. 1 [1927]; People
v. Scott, 3 N.Y.2d 148 [1957]).

&. The Criminal Procedure Law requires that all complaints be verified (See CPL
§100.15{1}).

9. The traditional and accepted method for verifying legal documents is set forth in the
Civil Practice Law and Rules undcr $§3020 and 3021 (Scc, also, Black's Law Dictionary under
Verification"). In every instance it requires a statement made under oath.

10. The complaint in the instant case was executed pursuant to CPL §100.300)(d), which
permits verification by affirmation by a non-attorney in contravention of CPLR Rule 2106. In
effect, CPL §100.30(1}(d) permits prosecution by false affirmation, for which the subscriber, if

prosecuted for making a false affirmation, would be able evade conviction by disavowing

Page 3 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 32 of 50

authorship, or face only misdemeanor conviction instead of felany charges for swearing falsely
under oath (See Penal Law §§210.05 and 210,10).

11. As the Court of Appeals noted in People ex rel. Livingston v. Wyatt, supra, “(Ayn
affiant is onc who has made an affidavit, and an affidavit is a written stateracnt sworn to before
some officer authorized by law to administer oaths" (citing Black Law Dictionary). The court
went on to hold that "(F)rom all the analogies of the law, both civil and criminal, the information
is intended to be made upon oath. While the statute does not expressly require it, we think it is
necessarily implied, for otherwise an unfounded accusation could be set on foot and an
investigation instituted upon unsupported assertion without any proof whatever." The concern
then, as it is today, is that a criminal complaint could be filed and prosecuted without any actual
verification of the subscriber, and without substantial penalty of punishment for making a false
allegation.

12. Accordingly, in absence of a jurat pursuant to Penal Law §210.00[7], there is no
prima facie evidence of ihe identity of the subscriber to a complaint, or of the date on which it
was signed, nor even that the subscriber was of lawful age to execute an affidavit (See CPL
§60.20). Thus, CPL $100.30(1}(d) is unconstitutional, for it arbitrarily and capriciously permits
a perverted deviation of traditionally established and fundamental legal practice by permitting
affirmation by a non-attorney, and providing no official verification of the identity of a
subscriber to a complaint, nor any verification of the date on which it is purported to have been
signed, nor verification even that the subscriber was of lawful age to execute an affidavit; and in
practice allows unscrupulous police or others to lie in a complaint and avoid prosecution for

doing so. Indeed, under CPL §100.30(1)(d) a defendant could end up held in pretrial detention

Page 4 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 33 of 50

upon a complaint or supporting deposition not signed hy the complainant in contravention of
CPL 100.15][1], because CPL §100.30(1)(d) does not require verification in accordance with
Penal Law §210.00[7] and CPLR §3020.

13, The objectionable statute also flics m the face of the very word “deposition.” A
deposition is a statement taken under oath. Likewise, the word "verification" means a declaration
under oath. CPL, §100.30(1)\(d) satisfies none of these established legal definitions and, therefore,
is unconstitutional on its face, as a violation of substantive due process of law, having been
adopted and put into effect arbitrarily and capriciously, in violation of the New York
Constitution under Article I, §6 and the 14th Armendment to the United States Constitution.
Indeed, the instant "supporting deposition” is not even dated. And although the prosecution may
claim that it was signed by the complainant, there is no prima facie evidence on the document
itself that establishes that fact, and as such was not sufficient for the Court to establish subject
matter jurisdiction over the criminal prosecution of the complaint. If the Court were Berger
King, the prosecution might be able to have it their way, but the Court is not a fast food
restaurant. The law was relaxed enough to permit verification by a desk sergeant or police officer
of higher rank in charge at a police station or police headquarters (See CPL §100.30[1|[b]). No
more is needed nor required to alleviate any burden the prosecution might have in getting a
criminal complaint verified in accordance with established legal practice and procedural due
process of law.

\4. Having established hereby that the criminal complaint upon which the judgment of
conviction herein was entered was not verified in accordance with established legal practice and

procedural due process of law, and that the supporting deposition was also not so verified, said

Page 5 of 7
Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 34 of 50

judgment is null and void as matter of law, in that without a verified criminal complaint and
verified supporting deposition, this Court lacked jurisdiction to enter judgment. And it matters
not that this Court may harbor a personal dislike of the defendant. The law is the law and this
Court is bond by the canons of judicial cthics to uphold and enforce the same, and to declare
unconstitutional any legislation that runs afoul of the legal principles established by the
Constitutions of this State and of the United States of American, with a penalty of removal from
bench for failing or refusing to de so (See Rules of the Chief Administrator of the Court
Governing Judicial Conduct, 22 NYCRR Part 100.3[B][1]).

15. Jurisdictional defects may be raised at anytime and can never be waived (People v.
Nicometi, 12 N.¥.2d 428 [1963]).

Wherefore, the defense moves for an order vacating the judgment of conviction entered
herein, as null and void due to lack of subject matter jurisdiction over the criminal complaint,
and requests such other and further relief as the Court may deem just and proper.

Dated: Queens, New Vark arm ct

December 22, 2015 JE >

HILARY BEST, Defendant Pro Se

 

 

Verification:

Sworn to before me this-7°2~

-

Lb Pe, DOS

   

day of [x

pe i cee re
é i frat [ae

Notary Public

a

 

Le

 

YASMIN L. TUCKER

Public - State of New York
Notary No,.017U6104379

 

lified in Queens County 5 /
My Comm. Expires/dan, 20, 20_/ ke

[ia TG nen ~

 

Page 6 of 7
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 35 of 50
: f° ;

CRIMINAL COURT, CITY OF NEW YORK
COUNTY OF BRONX: PART AP-2

 

 

 

— Xx
THE PEOPLE OF THE STATE OF NEW YORE
AFFIDAVIT OF SERVICE
~against-
HILARY BEST, DOCKET NUMBER
2006QN038221
Defendant.
orm x
STATE OF NEW YORK)
S8.:

COUNTY OF QUEENS )

I, HILARY BEST, being first duly sworn, hereby deposes and says:

1, That I am over 18 years old and presently reside within the City of New York,
County of Queens and State of New York.

2. That on December 22, 2015, I did serve upon the Queens County District
Attorney a true and correct copy of my Notice of Motion and Affidavit in Support, Dated
December 22, 2015, returnable December 36, 2015, by PERSONAL HAND DELIVERY to the
following address:

District Attorney

County of Queens

125-01 Queens Boulevard
Kew Gardens, NY 11415

eee enna
Dated: Queens, New York ke — _
December 22, 2015 LE / OF

Filary Best, Defendant Pro Se

Post Office Box 751072

Forest Hills, NY 11375
Sworn to before me this_ 22" Phone (718) 807-4205

 

 

 

 
      
  

  

a
Notary Publ | cm ee ~
Noy ree at veine379. "
gualiied on Queene
Wy comm. £ xpires ain.

     
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 36,of 50

EXHIBIT A
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 37 of 50

 

     

 

ene OOBERD498
CRIMENAZ, COURT OF THE CITY OF WEN YORE
PART APAR, COUNTY OF QUEENS
, | f |
THE PEOPLE OF THE STATE OF NEN YORK i STATE OF NEW _ NORE -
. Sons i COUNTY OF OUEKNS S
e ¥. Ch i!
; , \ TALL.
HILLERY BEST ‘ . ; = ng a
DEPENDANT ° a f Q
|

u

" 4
of

 

 

 

DETECTIVE JAMES MONACO OF DET BORO OURENS GPEC VIC SQUAD, TAK REG#:
2190145, BEEMNG DULY SWORN, DRPOGES AND SAYS THA OFF Of ABOUT JULY 18
2006 BETWEEN 20:20AM BND L1;15AM, INSETDE OF G6-36 YELLOWSTONE
BOULEVARD, COUNTY OF QUEENS, STATE OF NEW YORK . :

THE DEFENDANT COMMITTED THE OFFENSES OFs. ,
PL 230.82 (11/1/03) FORCIBLE TOUCHING - DNA. sAMELR REQUZRED UDON
CONVICTION

PL 190.55 SEXUAL ABUSE IN THE THIRD DECREE - ‘DNA; SAMPLE REQUIRED TRON
CONVICTION | ae

8 THAT THE DEYENDANT DTD: INTENTIONALLY, nit HO LEOTTPMATR

PURPOSE, FORCIBLY TOUCH THE SEXUAL OR OTHER EATIMATH. PARTS OF aOR TEE

PERSON POR THE PURPOSE OF DEGRADING OR ABUSING » SUCE. PERSON; OR BOR TH

PURPOSE OF GRATTFYING THE ACTOR'S SEXUAL DESIRE; suBdECT ‘ANOTHER PERSON
TO SERUAL CONTACT WITHOUT THR LATTES 2 (CONS TENPTD foe thac ot)

THE SOURCE OF DEPONENT'S INPORMATTON AND THE “GROUNDS POR DEPONENT!5
BELIEF. ARE AS FOLROWS: : sos

DEFONENY STATES THAT He IS INFORMED By THE COMPLATMANT, CHRISTINA
VALENZUBLA, THAT AT TRE ABOVE DATE AND TIME, SHE RESPONDED TO THE
BBOVR-MENTIONED PLACE os OfcuRRENCE Yor“s dom -TivERVIEW TH RESPONGH TA

CDASSIPIAD AD THAT SHE HAD SEEN IM, THE NEWSPAPER, FOR A HOME OFFICE
ASSISTANT . 4 .

DEPOMNENT ITE FURTHER INPORMEO BY THE COMPLAINANT THAT. WIEN SRE ARRIVED,

SHE WAG GREETED BAY THE DEFENDANT, HILLERY BEST, WHO TDENTEPFIED RIMSELP
AS WARY. * Lo, .

B

'

OEPONEN? IS FURTHER INFORMED BY GH “CONSTANT THAT DEPENDANT COPIED

HER [DENTIRICATION, AND ASKED HER TO SAKE A TYPING, TRST TN ORDER To
ASCERTATN HOW MANY WORDS BERS MINUTE. SHE COULD JPYPE -

DEPONENT IS FURTHER {NPORMED BY THE COMPLATNANT. THAT AS SHE WAS

SITTING AT THR COMPUTER, DEFENDANT DDT HIS HANDS DOWN THE BACK oF HER
PANTS (AND TOUCHED THE TOR OF HER | BUTTOCKS. ~

DEPONENT IS FURTHER INFORMED BY THE ‘COMPLAINANT PHA DEFENDANT RUBRED
HER THIGH AMD TOUCHED HER VAGINA THROUGH: HAR PANTS -
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 38 of 50

'
t

“BEBY,HILLERY Of0659498

DEPONENT IS FURTHER INFORMED BY THE COMPLAINANT THAT SHE REPEATEDLY TOLD
(THE DEFENDANT TO STOP AND REPEATEDLY TOLD HIM THAT SHE BAD A BOYFRIEND.
DEPONENT IS FURTHER INFORMED BY THE COMPLATNANT THAT DEFENDANT LEAWED

OVER AND WHISPERED TO HER, "YOUR BOVERIEND CAN'T LOVE YOU LIKE if CAN
LOVE ‘You. rnc

DEPONENT IS FURTHER INFORMED BY THE COMPLAINANT THAT DORFENDANT LEANED

OVER AND KISSED HER ON THE CHEEK AND THAT DEPENDANT TRIER TO RUB AIS
PENTS AGAINST HER. . ;

DEPOWENT I6 FURTHER INFORMED BY THE COMPLATNANT THT tHE DEFENDANT. HAD -
NO PERMISSION OR AUTHORTTY TO ToncH BER In” SUCH 2’ MANNER OR -IN ANY WAY,

BALSE STATEMENTS, MADE, TN, THIS. DOCUMENT ARIE
PUNISHABLE AS A ‘CLASS A MISDEMEANOR PURSUANT
“TO. SECTION 250; as OF THE: PENAL : AR

ale so

DATE | SIGHATO 7

 

 

 

z

Moen

' SWORM TO BEFORE MR ON THR.
DAY OF

 

DATE SIGNATURE
Case 1:2Q9-cv-03218-UA Document1 Filed 04/23/20 Page 39, of 50

CUMINAL COURT OF THE STATE OF NEW YORE | D.
COUNTY OF QUEENS: CRIMINAL TERM PART fy ep

 

 

THE PEOPLE GF THE STATE OF NEW YORE ;
- ayalnst - oo | - | CORROBORATING
on "get ATE :

WLLERY BEST : Dich: OOGCINO3 8220/21

_ Defendant.
STATE OF NEW YORE}

} 58.
COUNTY OF GUBBNS =.) -

1, CHRISTINA VALENZUELA, heing duly sworn n dovlepose sane aay that [ H inves reed athe
accusatory instrument Sled in the above-captioned activin ‘and iit ihe facta athicd therein ave tte

based on roy personal koowleudee,

Palas STATEMENTS ADE GROWN AR
FUNISHABTS AS A SLAG WA” MISDEMEANOR
PURSUANT TO PENAL LAW § 210.45,

(Yili Mba | Labbe Le abelin

gotta | Date

 

ved BL-8k Gane De ing #5S9-99e-Bid R84 yo SHBzAO
   

‘Case 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 40,of 50

J iti. oe

 

CRIMINAL COURT OF THE CiTY OF NEW YORE
COUNTY OF QUEENS: PART AP-2

 

THE PEOPLE OF THE STATE OF NEW YORE
-against-
HILARY BEST,

Defendant.

DOCKET NUMBER 7006QN03822 1

"MOTION TO VACATE JUDGMENT PURSUANT TO CPL 8440.10

 

 

(Mr.} Hilary Best, Pro Se
Post Office Box 751072
Porest Hills, NY LEATS
(718) 807-4205

 
Case 1:29-cv-03218-UA Document1 Filed 04/23/20 Page 41 of 50
' i book i

APPELLATE TERM OF THE SUPREME COURT
OF THE STATE OF NEW YORK FOR THE 2ND, 11TH & 13TH JUDICIAL DISTRICTS

MICHAEL L. PESCE, P.J.

 

 

x
DECISION & ORDER ON
The People of the State of New York, Plaintiff, v APPLICATION
Hilary Best, Defendant.
Appellate Term Docket No.
2016-1971 QCR
Lower Court # 2006QN038220
x

_ Application by defendant pursuant to CPL 450.10 and 460.15 for a certificate granting
leave to appeal to this court from orders of the Criminal Court of the City of New York, Queens

County, entered May 2, 2016 and July 15, 2016, respectively, which has been referred to me for
determination.

Upon the papers filed in support of the application and no papers having been filed in
opposition thereto, it is

ORDERED that the application is denied.

ENTER:

Michael L. Pesce
Presiding Justice

DEC 05 2016

atv Bap ME +

PEOPLE v BEST, HILARY
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 42.of 50
4 / Bos \

CRIMINAL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS: JP-1

 

x
THE PEOPLE OF THE STATE OF NEW YORK

 

 

DECISION AND-ORDER
-against-
Docket 2006QN038220
2006QN038221
HILLERY BEST,
Defendant.
Xx
MORRIS, G., J.

Defendant Hillery Best' moves, pro se, in papers dated December 22, 2015, for
an order pursuant to CPL §440.10, vacating the sentence imposed in these cases.
Defendant argues that the Court lacked jurisdiction to accept his plea to Sex Abuse in the

Third Degree (PL §130.55) on each docket (see Defendant’s motion at 2; see also Plea

and Sentencing Tr.at 10).
|. Procedural History

On July 20, 2006, the defendant was arrested and charged in two separate
misdemeanor dockets with Forcible Touching (PL §130.52), and Sex Abuse in the Third
Degree (PL §130.55). On September 21, 2007, the defendant appeared before Judge
Joseph Zayas in Queens County Criminal Court. On that date, the defendant pled guilty
to two counts of Sexual Abuse in the Third Degree (PL §130.55), a class B misdemeanor,
in full satisfaction of the charges filed against him on both dockets, and received a

sentence of a conditional discharge as to Docket #2006QN038220 and time served on

 

1 The defendant's name on his most recent moving papers, dated December 22, 2015, is spelled Hilary,
However, on dockets 2006QN038220 and 2006QN038221, the defendant's name is spelled Hillery.
1 .

 
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 43, of 50

Docket # 2006QN038221 (see Minutes of the September 21, 2007 court appearance at
9-19). According to the People's response to the instant motion, while the defendant filed
a notice of appeal, the defendant never actually filed an appeal pertaining to either of
these convictions.

The defendant now moves, pursuant to CPL §440, for vacatur of both convictions
on the grounds that the court lacked jurisdiction because he believes the two dockets filed
against him were never properly converted because the supporting deposition was not
signed before a notary, and also alleges that CPL §100.30(1)(d), which allows a

supporting deposition to be signed under the penalties of perjury, unconstitutional.

li. Discussion

CPL §440.10 provides, in relevant part, that:

At any time after the entry of a judgment, the court in which it was entered
may, upon motion of the defendant, vacate such judgment on the ground
that: (f) improper and prejudicial conduct not appearing in the record
occurred during a trial resuiting in the judgment which conduct, if it had
appeared in the record, would have required a reversal of the judgment
upon an appeal therefrom; or alleged new evidence; or (h) the judgment
was obtained in violation of a right of the defendant under the constitution
of this state or of the United States.

(CPL §440.70).

It is well settled law that a judgment of conviction is presumed valid, and a
defendant moving to vacate his conviction bears the “burden of coming forward with
allegations sufficient to create an issue of fact” (People v Session, 34 N.Y.2d 254, 255-
56, (1974)). Further, a court must deny a motion to vacate judgement when “sufficient
facts appear on the record of the proceeding underlying the judgment to have permitted

upon appeal from such judgment, adequate review of the issue raised upon the motion,
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 44 of 50

f

he such appellate review or determination occurred owing to defendant's unjustifiable
failure to take or perfect an appeal during the proscribed period” (see CPL §440.10[2]fc)).

Because each of the defendant's claims are without merit, the defendant's motion
is denied in all respects. To begin, the defendant is procedurally barred from filing a.
motion pursuant to CPL §440 because sufficient facts appeared on the record at the time
of his piea that would have permitted appellate review, and therefore the appropriate
remedy for the defendant to challenge his conviction is for the defendant to file an appeal
in this matter, not move under CPL §440 (see CPL §440.10(2}(c); see also, People v
Cuadrado, 9 N.Y.3d 362, 364-65 (2007). |

Further, as properly noted by the People, the defendant’s claim of a jurisdictional
defect is unavailing since the alleged defect for which the defendant complains is a
hearsay defect which was waived by the defendant's plea of guilty (see People v
Konieczny, 2 N.Y.3d 569, 575 (2004)). In any event, even assuming the defendant's
jurisdictional argument was valid, a review of the accusatory instruments filed against the
defendant reveal that both dockets were facially sufficient even applying the standard of
a Criminal Court complaint, and not a misdemeanor information (see People v Dumay,
23 N.¥.3d 518, 522-25 (2014); People v Kalin, 12 N.Y.3d 225, 228 (2009)). Specifically,
both complaints are sufficiently detailed to provide the defendant with adequate notice of
the charges against him, and thus the opportunity to adequately prepare a defense (see
People v Casey, 95 N.Y.2d 354, 360 (2000); People v Beauchamp, 74 NY2d 639, 641
(1989)).

With respect to the defendant's argument that CPL §100.30(1)(d) is
unconstitutional, the law dictates that Legislative enactments are to be presumed

constitutional and rests the burden on the party seeking fo invalidate the statute to

3
Case 1:2Q-cv-03218-UA Document1 Filed 04/23/20 Page 45 of 50

demonstrate, beyond a reasonable doubt, it’s unconstitutionality (People V Morbelli, 144
Misc. 2d 482 (Crim Ct, New York Co 1989)). Here, the defendant has failed to articulate
any basis to deem the statute unconstitutional instead, the defendant simply relies upon
the fact that because CPL §100.30(1)(d) has different requirements than provisions in the
CPLR, it must be unconstitutional. However, the CPLR, absent any express reference in
the CPL, is not applicable to criminal cases (People v Crisp, 268 A.D.2d 247, 700
N.Y.S.2d 693 (18 Dept 2000)). As such, the defendant has failed to meet his burden in
proving that CPL §100.30(1)(q) is unconstitutional, Thus, in the instant case, the People
filed a copy of the complainants’ supporting depositions, which were signed under perjury
of law. Thus, because the signature, the intent of the maker, and verification have been
established, the supporting depositions are valid and therefore the complaint was properly
converted to a misdemeanor information (see People v Gustalvo Perez Sanchez, 47 Misc
3d 612, 616 (Crim Ct, Queens County){finding as long as the signature, the intent of the
maker, and the verification are established, then the supporting deposition is valid)).
IV. Cenclusion

For the foregoing reasons, defendant's motion to vacate his misdemeanor
convictions is denied in all respects.

This constitutes the decision and order of this Court.

Dated: May 2, 2016
Queens County, New York

Le

GIA MORRIS
J.C.C.

“fs
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 46 of 50

1 | : i
Vase T:U/-CV-US841-ERK-Lb = vocument4 Filed 09/14/2007 Page 1 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x NOT FOR PUBLICATION
HILARY BEST,
Plaintiff, MEMORANDUM
AND ORDER
-against- 07-CV-3841 (ERK)
JOSEPH A, ZAYAS, Queens County
Court Judge,
Defendant.
x
KORMAN, D.J.

Plaintiff Hilary Best brings this pro se action alleging violations of federal constitutional law.
The complaint is liberally construed as brought pursuant to 42 U.S.C. § 1983. Plaintiff “seeks a
preliminary and permenate [sic] injunction enjoining the defendant, his agents and successors in
office from prosecuting me upon the defective informations.” Complaint at J1V. Plaintiff seeks
immediate injunctive relief by order to show cause. I grant plaintiff's request to proceed in forma
pauperis pursuant to 28 U.S.C. § 1915{a) solely for the purpose of this order. For the reasons set
forth below, the order to show cause is denied and the complaint is dismissed.

Background

Plaintiff has a history of litigation in this Court.’ In the instant action, plaintiff alleges that

on “July 20, 2006, [he] was arraigned on two Misdemeanor complaints (Nos. 2006QN038220 and

2006QN038221) charging identical counts (one each) of Sexual Abuse in the Third Degree (P.L.

 

' See Best v. Paynter, No. 06 CV 6774 (ERK) (civil rights complaint dismissed); Best v.
Queens Co, Criminal Court, No. 05 CV 147 (ERK) (habeas corpus petition dismissed); Best v. NYS
Division of Parole, No. 00 CV 1369 (ERK) (motion to dismiss complaint granted); Best v, Phoenix
No. 95 CV 3668 (ERK) (closed); Best v. Kane, No. 95 CV 3585 (ERK) (habeas corpus petition
denied); Best v. Nurse, No. 99 CV 3727 (JBW) (settlement); Best v. Kelly, No. 91 CV 2638 (CPS)
(habeas petition denied); Best v. Clinton Correctional, No. 89 C’V 3407 (CPS) (closed); Best v. Mullett
No. 89 CV 3036 (CPS) (closed).

 

 

 
Case’ 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 47. of 50
Case 1:07-cv-03841-ERK-LB Document4 Filed 09/14/2007 Page 2 of 5

§130.55) and Forcible Touching (P.L. § 30.52).” Compl. at { III. Plaintiff moved to dismiss the
charges or “informations” arguing that they did not contain all the elements to support the crimes
alleged. Id, Judge Zayas, the judge presiding over the criminal proceedings in state court, denied
plaintiff’?s motions, Id. |
Standard of Review

In reviewing the complaint, I am mindful that plaintiff is proceeding pro se and that his
pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.” .
Hughes v. Rowe, 449 U.S. 5, 9 (1980); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004).
However, pursuant to the in forma pauperis statute, the Court shall dismiss a complaint “at any
time” if it determines that the action is (i) frivolous or malicious, (ii) fails to state a claim upon
which relief may be granted, or (iii) seeks monetary relief from a defendant who is immune from
such relief.” 28 U.S.C. § 1915(e)(2)(B). “A complaint will be dismissed as ‘frivolous’ when ‘it is
clear that the defendants are immune from suit.’” Montero v. Travis, 171 F.3d 757, 760 (2d Cir.
1999) (quoting Neitzke v. Williams, 490 U.S. 319, 325 (1989)). As set forth below, the complaint
is dismissed as frivolous as Judge Zayas is immune from suit.

Discussion

A. Judicial Immunity

It is well settled that judges have absolute immunity from suit for judicial acts performed in
their judicial capacities. Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam) (“judicial immunity
is an immunity from suit, not just from the ultimate assessment of damages.”) (citation omitted).
See also Stump v. Sparkman, 435 U.S. 349, 356 (1978); Huminski v, Corsones, 396 F.3d 53, 74-75

(2d Cir. 2005).
Case 1:20-cv-03218-UA Document1 Filed 04/23/20 Page 48 of 50
tot ? } . é
Case 1:07-cv-03841-ERK-LB Document4 Filed 09/14/2007 Page3of5

This absolute “judicial immunity is not overcome by allegations of bad faith or malice,” nor
can a judge “be deprived of immunity because the action he took was in error .., or was in excess

of his authority.” Mireles, 502 U.S. at 11 (quoting Stump, 435 U.S. at 356). Furthermore, pursuant

 

to the Federal Courts Improvement Act (FCIA), Pub.L. No. 104-317, 110 Stat. 3847 (1996), § 309(c)
bars injunctive relief in any § 1983 action “against a judicial officer for an act or omission taken in
such officer’s judicial capacity ... unless a declaratory decree was violated or declaratory relief was

unavailable.” Id. § 309{c), 110 Stat. at 3853 (amending 42 U.S.C. § 1983). See Huminski, 396 F.3d

 

at 74; Bliven v. Hunt, 418 F.Supp.2d 135, 139 (E.D.N.Y. 2005); Wu_v. Levine, No. 05 CV 1234

 

(NG), 2005 WL 2340722, at *1 (E.D.N.Y. June 7, 2005) (citing Jones v. Newman, No. 98 Civ. 7460

 

(MBM), 1999 WL 493429, at *6-7 (S.D.N.Y. June 30, 1999)); Kampfer v. Scullin, 989 F. Supp. 194,

201 (N.D.N.Y. 1997).

Here, plaintiff's claims against Judge Zayas arise solely from the performance of his judicial
duties in presiding over criminal proceedings against plaintiff. Redress of plaintiffs claims lies
within the appellate process of the New York State court system, Moreover, plaintiffdoes not claim
that Judge Zayas violated a declaratory decree or that declaratory relief is unavailable. Therefore,
the doctrine of judicial immunity bars plaintiff's claims against Judge Zayas and the complaint is

dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).
Cas¢ 1:20-cv-03218-UA Document 1 Filed 04/23/20 Page 49.of 50
Case 1:07-cv-03841-ERK-LB Document4 Filed 09/14/2007 Paye 4 of 5

Conclusion
Accordingly, the complaint is dismissed as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).
Plaintiff's request for an order to show cause is denied. I certify pursuant to 28 U.S.C. 1915(a)(3)
that any appeal from this Order would not be taken in good faith and therefore in forma pauperis
status is denied for the purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444-45
(1962). The Clerk of Court is directed to close this case.
SO ORDERED.

Edward &. Kevman

Edward R. Korman
United States District Judge
Dated: Brooklyn, New York
September 14, 2007
 

 

ae

Reco =

EE eS EEL a

ES EEA ear
Be

See

Sa

ee

ae

Be

ee
ee

ee

Se

a noe
eS gs

LL

PRO SE CLERK
SDNY - PETITION

BS

ae
ogee

ae Bee

BOs

EES

:

see

Gap

Ze

Oe

ee

teats

 

es
poe Eee

pees

oe By

y

Ee
ee

Hee

Ce

oe eee

ee
ee L

cc

SS

Ce
es

es e
Soe eae
= te

: oe

ee

ee SE
ee oF

ee

mi

EES

=

o

es
OS

es
Se

esis

 

 
